DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election, with traverse, of Group II (claims 33-47, and 54-55) in the reply filed on 12/21/2020 is acknowledged. The traversal is on the ground(s) that it is not proper to restrict between embodiments recited by a single claim, the restriction requirement restricts between the individual species that are all recited by claim 40, and they are all eosinophil-removing agents linked by claim 33, and the election between the eosinophil-removing agents recited by claim 40 should be an election of species requirement and not a restriction requirement.  Applicants’ arguments have been considered but are non-persuasive because the method of Group II lacks a special technical feature, which defines a contribution over the prior art. The claimed method by administration of IL-5 receptor α chain fails to recite a special technical feature absent in the prior art because the method is disclosed in the combination of references by Takemura et al (2016) and WO 2001/060405. Since the claimed invention lacks a special technical feature, the other claimed inventions cannot share a special technical feature with the first claimed invention. 
	The test for propriety of restriction is not whether the inventions are related but rather whether they are distinct and whether it would impose a burden on the examiner to search and examine multiple inventions in a single invention. The claimed methods are independent and 
The Groups as delineated in the restriction requirement of 9/22/2020 are patentably distinct one from the other such that each invention could, by itself, in principle, support its own separate patent (as shown by the arguments put forth in the written restriction requirement).  
The requirement is still deemed proper and is therefore made FINAL.
Claims 48-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 1-32 have been canceled. 

Specification
3a.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. It is suggested that the title of the invention be amended to recite the method claimed with administration of the specific agent administered.
3b.	In the specification, page 35, third last line from end of the page, “eosinophils” has been mis-spelled.
In the specification, page 36, sixth last line from end of the page, should properly recite “IL-5Rβ chain” rather than incorrectly reciting “IL-5Rα chain”.


Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  
Claim Rejections - 35 USC § 112, first paragraph, written description
5. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5a.	Claims 33-47, and 54-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 33 recites “eosinophil-removing agent as an active ingredient”; however, there is no recitation of structure of the “eosinophil-removing agent” recited in the claim, only a function has been recited. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001, see especially page 1106 column 3).
     	In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted.
    	To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers. 984 F.2d at 1171, 25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002).

As discussed above, Applicant has claimed a method for preventing radiation damage by administering any and all “eosinophil-removing agents” and claim 40 recites that this agent is an antibody to IL-5 receptor α chain.
AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi. (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. 
    	Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
In the instant case, the specification, pages 34-40, [0034]-[0050], discloses:
“The "eosinophil-removing agent" in the present invention may be any agent, as long as it can suppress the activation of eosinophils such as cell proliferation, migration, infiltration, and/or degranulation or induce apoptosis and/or cellular injury of eosinophils and may be any of those that acting on an antigen such as receptors and adhesion molecules expressed on the cell surface of eosinophils and those that act on a ligand of the antigen.

Preferable examples of the eosinophil-removing agent in the present invention include those that bind to at least any one of IL-5R, CRTH2, Siglec8, and CCR3, and the ligands thereof to reduce the activity of eosinophils. More preferable examples of the eosinophil-removing agent include those that bind to at least any one of IL-5R, CRTH2, Siglec8, and CCR3,the ligands thereof and have inhibitory activity on activation of eosinophils such as cell proliferation, migration, infiltration and/or degranulation (also referred to as neutralization activity or antagonist activity) and/or have the apoptosis-inducing activity and/or cellular injury-inducing activity towards eosinophils (also referred to as cytotoxic activity).
Most preferable examples of the eosinophil-removing agent in the present invention include those that bind to at least any one of IL-5R, CRTH2, Siglec8, and CCR3 and have activity that suppresses activation (also referred to as neutralization activity or antagonist activity) of the cell proliferation, migration, infiltration, degranulation of eosinophils, and/or the like and/or have the apoptosis-inducing activity and/or cellular injury-inducing activity (also referred to as cytotoxic activity) of eosinophils.
The eosinophil-removing agent used in the present invention may be either a low molecular weight molecule or a high molecular weight molecule, as long as it has the 
The "IL-5R" consists of 2 polypeptide chains, the a chain (hereinafter, also referred to as "IL-5RαC chain") and the β chain (hereinafter, also referred to as "IL-5Rα chain"). The IL-5Rα chain is responsible for the binding with IL-5 and the single IL-5Rβ chain does not have binding capacity to IL-5. Therefore, an antibody that binds to the IL-5Rα chain is a more preferable anti-IL-5R antibody used in the present invention. 
Examples of the antibody that inhibits the binding of IL-5R and IL-5 include an antibody that binds to the IL-5R and inhibits the binding of IL-5 and IL-5R (anti-IL-5R antibody), an antibody that binds to IL-5 and inhibits the binding of IL-5R and IL-5 (an anti-IL-5 antibody), and the like and more preferable examples thereof include an antibody that inhibits the signal of IL-5R as a result of inhibiting the binding of IL-5R and IL-5. Examples of the anti-IL-5R antibody include the anti-human IL-5Rα antibody Benralizumab. Examples of the antihuman IL-5 antibody include the humanized anti-human IL-5 antibody Mepolizumab (IgGl) and the anti-human IL-5 antibody Reslizumab (IgG4/κ).
The anti-IL-5R antibody that acts directly on IL-5R-expressing cells and inhibits an IL-5R-dependent signal is a more preferred anti-IL-5R antibody, since it can cause the cell proliferation inhibition, the migration inhibition, and/or the apoptotic induction of IL-5R-expressing cells, as well as it can eliminate IL-5R-expressing cells by the effector activity such as the antibody-dependent cellular cytotoxicity activity (ADCC activity).
An antibody involved in the binding of IL-5R and IL-5 whose epitope is the "extracellular region" of IL-5R is a preferable anti-IL-5R antibody used in the present invention. 
transmembrane region to the C-terminal in the human IL-5Rα) of human IL-5Rα, an epitope present in the 41st to 61st positions in the amino acid sequence of the extracellular region of human IL-5Rα, an epitope present in the 52nd to 61st positions in the amino acid sequence of the extracellular region of human IL-5Rα, an epitope containing the 61st amino acid residue in the extracellular region of human IL-5Rα, and an epitope to which the anti-human IL-5Rα antibody Benralizumab binds (Kolbeck et al, J. Allergy Clin. Immunol., 2010, 125:1344-1353).
Examples of the IL-5R antibody in the present invention include, but are not limited to, Benralizumab, an antibody that binds to the same epitope as Benralizumab, an antibody containing a CDR of Benralizumab, an antibody including a heavy chain variable region (VH) and a light chain variable region (VL) of Benralizumab, and the like.
More specifically, the anti-IL-5R antibody or anti-IL-5 antibody used in the present invention include an anti-IL-5R antibody comprising heavy chain (H chain) CDRs 1 to 3 respectively comprising the amino acid sequences of SEQ ID NOs:1 to 3 and light chain (L chain) CDRs 1 to 3 respectively comprising the amino acid sequences of SEQ ID NOs: 4 to 6, an anti-IL-5R antibody comprising VH comprising the amino acid sequence of SEQ ID NO: 7 and VL comprising the amino acid sequence of SEQ ID NO: 8, an anti-IL-5R antibody comprising an H chain comprising the amino acid sequence of SEQ ID NO: 9 and an L chain comprising the amino acid sequence of SEQ ID NO: 10, an antibody comprising CDRs of Benralizumab, an antibody comprising VH and VL of Benralizumab, an antibody comprising a CDR of Mepolizumab (IgGl), an antibody comprising CDRs of Reslizumab (IgG4/K), an 
Moreover, more specific examples of the anti-IL-5R antibody used in the present invention also include an anti-IL-5R antibody comprising heavy chain (H chain) CDRs 1 to 3 contained in the amino acid sequence of SEQ ID NO: 14 and light chain (L chain) CDRs 1 to 3 contained in the amino acid sequence of SEQ ID NO: 17, and an anti-IL-5Rα antibody comprising VH comprising the amino acid sequence of SEQ ID NO: 14 and VL comprising the amino acid sequence of SEQ ID NO: 17.
Moreover, an antibody in which the core fucose that binds to the 297th in the Fc region in the aforementioned antibody is decreased or deleted is preferable. Specific examples include the humanized anti-IL-5R antibody Benralizumab.
Moreover, the present invention includes an anti-IL-5R antibody comprising heavy chain (H chain) CDRs 1 to 3 contained in the amino acid sequence of SEQ ID NO: 14 and light chain (L chain) CDRs 1 to 3 contained in the amino acid sequence of SEQ ID NO: 17, and an anti-IL-5R antibody comprising VH comprising the amino acid sequence of SEQ ID NO: 14 and VL comprising the amino acid sequence of SEQ ID NO: 17. The antibodies according to the present invention also include any of a monoclonal antibody, a genetically recombined rat antibody, a rat-mouse chimeric antibody, a rat-human chimeric antibody, a humanized antibody, and a human antibody.”

As such, the structure required of an antibody, including variants thereof, such that it has all of the functions recited in the independent claim is not disclosed in the specification as filed. Applicant is reminded that the courts have long ruled that “Possession may not be shown by University of Rochester. 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody does not provide evidence of possession of the antibody itself.
It is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., 1997, see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., 1982, see entire document, particularly the abstract and the middle of the left column of page 1982). However, as discussed above, only the antibodies recited on page 3, lines 4-8, have been described in the specification.
 Indeed, in AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) the court ruled that all of the antibodies disclosed by AbbVie were all structurally similar as they were variants of a starting antibody named Joe9 and therefore did not serve to inform artisans as to the breadth of structures which had the recited function of cytokine binding. In the instant application, the instant claims recite “eosinophil-removing agent” while the specification does not disclose all the different structures which necessarily have the requisite functions. The instant specification fails to disclose sufficient structural information to indicate to artisans that Applicant had possession of the different types of “eosinophil-removing agents” as presently 
Appellant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  

Claim rejections-35 USC § 112(a), scope of enablement
5b.	Claims 33-47, and 53-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method in which X-ray radiation or γ-ray radiation damage associated with small intestine cancer radiation therapy is prevented by administering an effective amount of a IL-5 receptor alpha chain (IL-5Rα) antibody comprising heavy chain CDR1, CDR2, and CDR3 set forth in SEQ ID NO:1, SEQ ID NO:2, and SEQ ID NO:3, respectively, and light chain CDR1, CDR2, and CDR3 set forth in SEQ ID NO:4, SEQ ID NO:5, and SEQ ID NO:6, respectively, does not reasonably provide enablement for a method as recited in claim 33.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
In re Hyatt, 708 F.2d 712, 218 USPQ 195 (Fed. Cir. 1983), the Courts have held that: A single means claim, i.e. where a means recitation does not appear in combination with another recited element of means, is subject to an undue breadth rejection under 35 U.S.C. 112(a). (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor). Since no material limitations for “eosinophil-removing agents” have been recited in the claim and only a biological activity has been recited, the claim encompasses every conceivable structure (means) for achieving the stated property (result), a fact situation comparable to Hyatt. Therefore, not only proteins, such as antibodies, but also all other substances, which exhibit an activity of “eosinophil-removing agents”, are encompassed by the scope of the claim. The claimed invention encompasses a method of administering compositions not envisioned or described in the specification, and neither does the specification disclose how these compositions can be distinguished from each other. The specification only enables a method of administering a specific antibody to IL-5Rα, this antibody having specific characteristics and properties. These properties may differ structurally, chemically and physically from other known proteins.  

1.	The breadth of the claims;
2.	The nature of the invention;
3.	The state of the prior art;
4.	The level of skill in the art;
5.	The level of predictability in the art;
6.	The amount of direction provided by the inventor;
7.	The presence or absence of working examples; 
8.	The quantity of experimentation necessary needed to make or use the invention based on the disclosure.

See In re Wands USPQ 2d 1400 (CAFC 1988):
The breadth of the claims and the nature of the invention: 
The present invention is drawn to a method of preventing radiation damage associated with radiation exposure by administering an “eosinophil-removing agent” . The invention as claimed encompasses all known as well as to be discovered “eosinophil-removing agents” with the claimed biological activity.  
The specification does not provide sufficient guidance for practicing the claimed method because the only “eosinophil-removing agents” enabled in the specification is the antibody recited on pages 34-40. There are no specific examples or data demonstrating the use of any other “eosinophil-removing agents” other than the specific antibodies recited on pages 34-40, in 
The state of the prior art and the level of predictability in the art:
A method of determining which “eosinophil-removing agents” would be therapeutically effective in the claimed method is highly unpredictable in the art and depends on the “eosinophil-removing agent” administered.  Thus, it is highly unpredictable to use all “eosinophil-removing agents” other than the IL-5Rα antibodies antibody disclosed in the instant specification.
The level of skill in the art:
The level of skill would be high, most likely at the Ph.D. level.
The amount of direction provided by the inventor and the existence of working examples:
While Applicant has provided evidence of using a particular IL-5Rα antibody, there is no indication of whether the results obtained by using the instant method would be correlated with other “eosinophil-removing agents”. The specification only teaches practicing the instant method in a patient with specific IL-5Rα antibodies. Therefore, Applicant has not provided any data regarding a method of reversing resistance to ADT in a prostate cancer patient other than by administering the specific IL-5Rα antibody, cm1B12.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
In light of the unpredictability surrounding the claimed subject matter, the undue breadth of the claimed invention’s intended use, and the lack of adequate guidance, one wishing to practice the presently claimed invention would be unable to do so without engaging in undue experimentation. One wishing to practice the presently claimed invention would have to produce 
Therefore, it would require undue experimentation to determine which substances having “eosinophil-removing agent” activity, would be encompassed by the scope of the method claims.  The disclosure of an IL-5Rα antibody is clearly insufficient support under the first paragraph of 35 U.S.C. 112(a) for claims, which encompass a method of administering every and all “eosinophil-removing agents”, including analogs of such. In In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970), the Courts have held that:
"Inventor should be allowed to dominate future patentable inventions of others where those inventions were based in some way on his teachings, since some improvements while unobvious from his teachings, are still within his contribution, since improvement was made possible by his work; however, he must not be permitted to achieve this dominance by claims which are insufficiently supported and hence, not in compliance with first paragraph of 35 U.S.C. 112; that paragraph requires that the scope of the claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific law; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved." 
Furthermore, the amount of embodiments corresponding to the desirable compositions to be administered in the claimed method, may be innumerable, and the enabled embodiments amount to only one.  Therefore, there are substantial scientific reasons to doubt the scope of 
The claims are drawn very broadly to methods of treating all cancers ranging from small intestinal cancer to mesothelioma to leukemias.  However, other than preventing radiation damage in small intestinal cancers with the claimed IL-5α antibody (see specification, Example 8, pages 72-82; see Figures 4-13), the specification fails to provide any guidance for the successful prevention of radiation damage of all cancers.  A first consideration would be the breadth of the claims.
The specification, Example 8, pages 72-82, discloses the suppressive effect of cm1B12 antibody on radiation enteritis. The specification provides no guidance for the prevention of radiation damage in leukemia or a hematopoietic tumor as recited in claim 36.
In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the 
Except for prevention of radiation damage in small intestinal cancer by administering the claimed IL-5Rα antibody (Example 8, page 72),  the instant specification does not adequately teach how to effectively prevent radiation damage in all these other cancers as recited in claim 36.  Art recognized methods for treatment of malignancies are set forth in the Merck Manual (pages 986-995). The Merck Manual indicates that absent any data, it would require undue experimentation to practice the claimed method for all cancers.
The CAFC decision (Genentech Inc. v. Novo Nordisk, 42 USPQ2d 1001, 1997) expressly states that:
"When there is no disclosure of any specific starting material or of any of the conditions under which a process can be carried out, undue experimentation is required; there is a failure to meet the enablement requirement that cannot be rectified by asserting that all the disclosure related to the process is within the skill of the art.  It is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement".

The disclosure fails to teach one of ordinary skill in the art a method of preventing radiation damage in, for example, leukemia by administering the claimed antibody.  The effectivity of the claimed method in one type of malignancy would be different from another specific type of malignancy depending on the type of cells involved and the developmental stage of the in vivo application, especially in view of the fact that the current specification as filed presents no working examples pertaining to a method of prevention of radiation damage wherein the radiation therapy is radiation therapy of the various cancers recited in claim 36. Given the breadth of claim 33 in light of the predictability of the art as determined by the number of working examples, the level of skill of the artisan, and the guidance provided in the instant specification and the prior art of record, it would require undue experimentation for one of skill in the art to practice the claimed invention.

Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6a.	Claims 33-47, and 54-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 33 is rejected as vague and indefinite for several reasons.
Claim 33, line 2, is rejected as vague and indefinite because it recites ““eosinophil-removing agent”. However, the metes and bounds of the term are unclear. This rejection can be overcome by reciting the specific IL-5Rαantibody for which there is a basis in the instant specification.
Claim 33, line 1, is vague and indefinite because it recites “radiation damage”. However, it is unclear what this term encompasses. This rejection can be overcome by reciting the specific radiation as recited in claim 34, and for which there is a basis in the instant specification.
Claim 33 is incomplete because it fails to recite a result step of administering an “effective amount” of IL-5Rα antibody. 
Claim 33 is vague and indefinite because it fails to recite why the radiation is being administered, and that the radiation administered is radiation therapy, i.e. radiation therapy for cancer. 
Claim 39 is vague and indefinite because it fails to recite to what antigen on the cell surface the administered antibody binds to.
Claim 40 is improper because it recites non-elected subject matter.
Claim 42 is vague and indefinite because it recites “genetically modified antibody” and it is unclear how the antibody is modified.

Similarly, claim 54 is rejected as improper and confusing because it recites “(hereinafter, referred to as H chain)” and “(hereinafter referred to as CDRs)”.
Additionally, claim 55 is rejected as improper and confusing because it recites “(hereinafter, referred to as L chain)”.
Claim 46 is vague and indefinite for several reasons.
Claim 46 recites the limitation "a radiation therapy" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 is vague and indefinite because it recites “a tolerance radiation dose of a patient to be treated is increased” but it is unclear what the basal level dose is.
Claim 46 is vague and indefinite because it recites “the duration of the radiation therapy is extended” but it is unclear what the extended duration is.
Claim 46 is vague and indefinite because it recites “radiation damage associated with the radiation therapy is suppressed” but it is unclear what the radiation damage is and the degree of suppression.
Claim 47 recites the limitation "a radiation therapy" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, claim 47 is vague and indefinite because it recites “tolerance radiation dose…is increased by 5%” but it is unclear what the basal tolerance radiation dose is.
Claims 34-38, 41, and 43-44, are rejected as vague and indefinite insofar as they depend on the above rejected claims for their limitations.
Claim rejections-35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Takemura et al (2016) discloses that a side effect of radiation for cancer therapy is radiation small intestinal fibrosis, when mice were abdominally irradiated with radiation rays, excess infiltration of eosinophils was observed at the submucosa of the small intestine, radiation small intestinal fibrosis was extremely mild in eosinophil-deficient mice and migration of eosinophils is promoted in the submucosa of the small intestine after exposure to radiation due to expression of CCL11 (Page 63, entire text). Takemura is silent with respect to administration of an eosinophil-eliminating agent for the treatment of radiation small intestinal fibrosis. 
WO 2001/060405 Al discloses that an anti-IL-5Rα antibody, KM8399 (corresponding to the "eosinophil-eliminating agent" and "humanized antibody" of the present application) and an anti-IL-5 antibody, TRFK5 (corresponding to the "eosinophil-eliminating agent" of the present application) have eosinophil apoptosis inducing ability, KM8399 has ADCC activity and KM8399 can induce apoptosis of activated eosinophils infiltrating inflamed areas. 
Therefore, it would have been obvious to a person skilled in the art at the time of the instant invention to modify the method of Takemura and administer an anti-IL-5Rα antibody, such as KM8399, in order to suppress eosinophil migration or eosinophil infiltration at the submucosa of the small intestine after exposure to radiation. It is widely known to concomitantly administer a drug which suppresses side effects in order to increase the treatment strength without extending the treatment period. Therefore, a person skilled in the art could easily increase the dose of radiation, increase the number of radiation exposure or extend the period of radiation exposure by administration of the IL-5Rα chain antibodies. Thus, claims 33-

Conclusion
	No claim is allowable.
	Claims 33-47, and 54-55 are rejected.

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646